UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number:0-503777 FLATBUSH FEDERAL BANCORP, INC. (Exact name of registrant as specified in its charter) FEDERAL 11-3700733 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2, BROOKLYN, NEW YORK11210 (Address of principal executive offices) (718) 859-6800 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filero Accelerated filero Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T APPLICABLE ONLY TO CORPORATE ISSUERS As of May 13, 2011 the Registrant had outstanding 2,736,907 shares of common stock. FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES INDEX Page Number PART I – FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition at March 31, 2011 and December31, 2010 (Unaudited) 1 Consolidated Statements of Income for the Three months March 31, 2011 and 2010 (Unaudited) 2 Consolidated Statements of Comprehensive Income for the Three months ended March 31, 2011 and 2010 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three months ended March 31, 2011 and 2010 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 – 22 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operation 23-27 Item 3: Quantitative and Qualitative Disclosure About Market Risk 28 Item 4: Controls and Procedures 28 PART II – OTHER INFORMATION Item 1: Legal Proceedings 29 Item 1A: Risk Factors 29 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3: Defaults upon Senior Securities 29 Item 4: (Removed and Reserved) 29 Item 5: Other Information 29 Item 6: Exhibits 30 SIGNATURES 31 INDEX PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December31, ASSETS Cash and amounts due from depository institutions $ $ Interest earning deposits in other banks Federal funds sold Cash and cash equivalents Mortgage-backed securities held to maturity; fair value of $22,470,430 (2011) and $23,084,343 (2010) Loans receivable, net of allowance for loan losses of $1,783,763 (2011) and $1,649,319 (2010) Premises and equipment Federal Home Loan Bank of New York stock Accrued interest receivable Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Non-interest bearing $ $ Interest bearing Total deposits Federal Home Loan Bank of New York advances Advance payments by borrowers for taxes and insurance Other liabilities Total liabilities Stockholders’ equity: Preferred stock $0.01 par value; 1,000,000 shares authorized; none issued and outstanding Common stock $0.01 par value;authorized 9,000,000 shares; issued 2,799,657 shares; outstanding 2,736,907 shares Paid-in capital Retained earnings Unearned employees’ stock ownership plan (ESOP) shares ) ) Treasury stock, 62,750 shares ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements. 1 INDEX FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended March 31, Interest Income Loans, including fees $ $ Mortgage-backed securities Federal Home Loan Bank of New York stock Other interest earning assets Total interest income Interest Expense Deposits Borrowings Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses Non-interest income Fees and service charges BOLI income Other Total non-interest income Non-interest expenses Salaries and employee benefits Net occupancy expense of premises Equipment Directors’ compensation Professional fees Other insurance premiums Federal deposit insurance premiums Other Total non-interest expenses Income before income tax(benefit) expense Income tax (benefit) expense ) Net income $ $ Net income per common share – Basic and diluted $ $ Weighted average number of shares outstanding – Basic and diluted See notes to consolidated financial statements. 2 INDEX FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, Net income $ $ Other comprehensive income, net of income taxes: Benefit plans Deferred income taxes ) ) Comprehensive income $ $ See notes to consolidated financial statements. 3 INDEX FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended March 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment Net accretion of discounts, premiums and deferred loan fees and costs ) Provision for loan losses ESOP shares committed to be released MRP expense Stock option expense Decrease (increase) in accrued interest receivable ) Increase in cash surrender value of BOLI ) ) (Increase) decrease in other assets ) Increase (decrease) in other liabilities ) Net cash provided by operating activities Cash flow from investing activities: Principal repayments on mortgage-backed securities held to maturity Purchases of mortgage-backed securities held to maturity ) - Purchases of loan participation interests ) ) Net change in loans receivable ) Additions to premises and equipment ) ) Redemption of Federal Home Loan Bank of New York stock Net cash provided by (used in) investing activities ) Cash flow from financing activities: Net (decrease) increase in deposits ) Repayment of advances from Federal Home Loan Bank of New York ) ) Net change in short-term borrowings ) Increase in advance payments by borrowers for taxes and insurance Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental disclosure of cash flow information Cash paid during the year for: Interest $ $ Income taxes $ $ See notes to consolidated financial statements. 4 INDEX FLATBUSH FEDERAL BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1.PRINCIPLES OF CONSOLIDATION The consolidated financial statements include the accounts of Flatbush Federal Bancorp, Inc. (the “Company”),Flatbush Federal Savings and Loan Association (the “Association”) and the Association’s subsidiary Flatbush REIT, Inc.The Company’s business is conducted principally through the Association.All significant intercompany accounts and transactions have been eliminated in consolidation. NOTE 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations and cash flows in accordance with U.S. generally accepted accounting principles.However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the consolidated financial statements have been included.The results of operations for the three months ended March 31, 2011, are not necessarily indicative of the results which may be expected for the entire year. The unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and related notes for the year ended December 31, 2010, which are included in the Company’s Annual Report on Form 10-K as filed with the Securities and Exchange Commission. In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 855, “Subsequent Events”, the Company has evaluated events and transactions occurring subsequent to the Statement of Financial Condition date of March 31, 2011 for items that should potentially be recognized or disclosed in these consolidated financial statements.The evaluation was conducted through the date these consolidated financial statements were issued. NOTE 3.NET INCOME PER COMMON SHARE Net income per common share was computed by dividing net income for the three months ended March 31, 2011 and 2010 by the weighted average number of shares of common stock outstanding adjusted for unearned shares of the ESOP.Stock options and restricted stock awards granted are considered common stock equivalents and therefore considered in diluted net income per share calculations, if dilutive, using the treasury stock method. At and for the three months March 31, 2011 and 2010, there was no dilutive effect for the 82,378 and 82,378, respectively, of stock options outstanding. At and for the three months March 31, 2011 and 2010, there was no dilutive effect for the7,598 and 11,398, respectively, of non-vested restricted stock awards. NOTE 4.CRITICAL ACCOUNTING POLICIES The Company considers accounting policies involving significant judgments and assumptions by management that have, or could have, a material impact on the carrying value of certain assets or on income to be critical accounting policies. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses.Determining the amount of the allowance for loan losses necessarily involves a high degree of judgment.Management reviews the level of the allowance on a quarterly basis, at a minimum, and establishes the provision for loan losses based on the composition of the loan portfolio, delinquency levels, loss experience, economic conditions, and other factors related to the collectibility of the loan portfolio. Management has 5 INDEX NOTE 4.CRITICAL ACCOUNTING POLICIES (CONTINUED) allocated the allowance among categories of loan types as well as classification status at each period-end date.Assumptions and allocation percentages based on loan types and classification status have been consistently applied.Management regularly evaluates various risk factors related to the loan portfolio, such as type of loan, underlying collateral and payment status, and the corresponding allowance allocation percentages. Although management believes that it uses the best information available to establish the allowance for loan losses, future additions to the allowance may be necessary based on estimates that are susceptible to change as a result of changes in economic conditions and other factors.In addition, the regulatory authorities, as an integral part of their examination process, periodically review the allowance for loan losses.Such agencies may require management to recognize adjustments to the allowance based on their judgments about information available to them at the time of their examinations. NOTE 5.MORTGAGE-BACKED SECURITIES HELD TO MATURITY March 31, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Government National Mortgage Association $ $ $
